Citation Nr: 0007408	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to February 
1975.  The appellant is the veteran's separated spouse.  

This appeal arose from a November 1997 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.	The appellant is the legal spouse of the veteran and they 
have been living separate and apart for many years.

2.	The veteran does not provide support to the appellant.

3.	Apportionment of the veteran's VA pension for the benefit 
of the appellant would cause financial hardship to the 
veteran.


CONCLUSION OF LAW

An apportionment of the veteran's VA pension benefits for the 
benefit of the appellant is not warranted.  38 U.S.C.A. 
§§ 1521, 5107, 5307 (West 1991); 38 C.F.R. §§ 3.23, 3.450, 
3.451, 3.458 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, she has presented a claim that is 
plausible.  Accordingly, the Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

The evidence indicates that the appellant has been estranged 
from her spouse for over seventeen years.  The appellant 
asserts that the veteran has not provided her with any 
financial support during this period of separation.  She 
claims that she is suffering from financial hardship and 
requests apportionment.

The veteran receives $673.00 a month in VA pension benefits, 
and $481.00 a month in Social Security income.  He is 
residing at his mother's residence.  His itemized expenses 
total $854.39.  He is also seriously disabled, has been found 
to be entitled to aid and attendance by VA, and he is on 
kidney dialysis.

The veteran, in a statement received in November 1997, 
indicated that he did not agree with the proposed 
apportionment.  He stated that his son was over 21 years old 
and that he had taken care of him since he was 3 years old.  
He indicated that, at that time, he had no contact with his 
wife and that they had been separated for 15 years.  He 
reported receiving no support from his wife during the time 
their son was a minor.  He had kidney failure and was on 
kidney dialysis that required all his income to live on. 

In a statement, received in June 1998, from the manager of 
the Toddington Heights Apartments, the appellant was reported 
to be having problems paying her monthly rent.  

In a June 1998 electric bill, the veteran's monthly charges 
were $38.41 with a prior balance of $2.60.  

The appellant clarified her expenses in a statement received 
in June 1998.  At that time, her current rent was $375 and 
would increase to $395 in August 1998.  She stated that she 
had no car and had to pay someone to take her to and from 
work at a cost of $20 per week.  She indicated that she had a 
$32 phone bill every month.  She received no food stamps or 
other assistance, and purchased her food as best she could.  
She ate little and did not buy clothes.  The appellant also 
did not have entertainment or recreation money.  Her main 
problem was that she could not chew her food as all her teeth 
had been pulled, and she could not afford false teeth.  The 
appellant reported having no savings or other assets.   

At her January 2000 travel Board hearing, the appellant 
testified that she has been employed for two years with a 
temporary service.  Her current income before taxes was $214.  
She sometimes worked either three or four days a week, and 
she was off four times a year for two weeks at a time.  When 
she was working she earned approximately $800 a month.  The 
appellant had no other source of income.  She had no 
transportation and had to pay for a ride to work.  She had no 
health insurance and she could not afford to have her teeth 
fixed.  The appellant testified that she spent about $150 a 
month on food; $20 a week for transportation; $30 a month for 
cable; and $440 a month for rent.  At the end of the month, 
she had about $100 left.  However, her main problem was that 
she needed to have her teeth fixed so she could crew her 
food.  When the appellant filed her tax return the previous 
year, she reported earning an income of $10,000. 

The appellant's apartment lease agreement shows that she pays 
$415 a month in rent.  The rental agreement was completed in 
April 1999.

A December 1999 telephone bill indicates the appellant's past 
due amount was $28.48 and her total amount due was $63.28.

A December 1999 electric bill shows that the veteran had 
current charges of $46.21 and a past balance of $5.81.

In a refund anticipation loan agreement from the Security 
Finance Corporation of Tennessee, the appellant was noted to 
have borrowed $200 in December 1999.  She needed to borrow 
this money because her temporary agency shut down for two and 
a half weeks in December 1999.  

A Trans-O-Gram, received in January 2000, from the 
appellant's cable company indicates that her total charges 
were $60.94 with a past due amount of $26.32.

In a statement, received in January 2000, John Brooks 
indicated that the appellant had been riding with him for two 
years and paid him $20.00 a week.  He stated that sometimes 
she could not afford to pay him because of bills.

In a statement, receiving in January 2000, the appellant 
indicated that her regular pay is $243 a week.

The maximum annual rates of improved pension with aid and 
attendance shall be the amounts specified in 38 U.S.C.A. § 
1521, as increased from time to time under 38 U.S.C.A. § 
5312; 38 C.F.R. § 3.23(a).  Each time there is an increase 
under 38 U.S.C.A. § 5312, the actual rates will be published 
in the "Notices" section of the Federal Register.  The 
maximum rates of improved pension are reduced by the 
countable annual income of the veteran and his spouse.  38 
U.S.C.A. § 1521.  38 C.F.R. § 3.23(b).  A veteran's spouse 
who resides apart from the veteran and is estranged from the 
veteran may not be considered the veteran's dependent unless 
the spouse receives reasonable support contributions from the 
veteran.  38 C.F.R. § 3.23(d)(1).  A veteran's annual income 
includes his annual income, and the annual income of the 
veteran's dependent spouse.  38 C.F.R. § 3.23(d)(4).

Under the relevant provisions of the laws, VA benefits 
payable on account of a veteran may be apportioned on behalf 
of a spouse not residing with him/her if the veteran is not 
reasonably discharging his responsibility for his spouse's 
support.  See 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  Where 
hardship is shown to exist, pension benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  Id.

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee. 38 C.F.R. 
§ 3.458. 

Having considered the facts of this case and the applicable 
rules and regulations, the Board finds that an apportionment 
of the veteran's pension benefits is not warranted.  Although 
the Board finds that the appellant is experiencing financial 
hardship, it is clear that apportionment of any of the 
veteran's VA benefits would also create undue hardship for 
him.  In this respect, if the appellant were granted an 
apportionment of the veteran's pension benefits, her income 
would have to be counted as countable income for determining 
the total VA benefit and this would result in there being no 
benefit to either the appellant or the veteran.  To reduce 
the veteran's VA pension benefits to zero would be 
detrimental to the veteran because his only other income is 
Social Security of $481.80.  In addition, the veteran is 
experiencing severe medical problems.  The law does not 
permit apportionment of VA benefits when either the equities 
are such that apportionment would cause undue hardship to the 
veteran or the total benefits payable to the disabled person 
would not permit payment of reasonable amount to the 
apportionee.  As such is the case here, the Board thus 
concludes that entitlement to apportionment of VA pension 
benefits is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an apportionment of the veteran's VA benefits, 
for the benefit of the appellant, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

